Order entered May 19, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00414-CV

                      MARY HELEN WILLIAMS-WHITE, Appellant

                                              V.

                               HENRY M. WHITE, Appellee

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. FA-12-0829

                                          ORDER
       On April 28, 2014, the Court received appellant’s brief. In a notice dated May 5, 2014,

the Court sent appellant a defective brief notice instructing her to file, within ten days, an

amended brief that complies with Rule 38.1 of the Texas Rules of appellate procedure.

       On May 14, 2014, appellant filed a motion for an extension of time to file an amended

brief. Appellant asks that the Court give her nine months to hire an attorney. We hold pro se

litigants to the same standards as licensed attorneys and require them to comply with applicable

laws and rules of procedure. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex.

1978). Accordingly, we GRANT appellant’s motion TO THE EXTENT that appellant shall

file an amended brief ON OR BEFORE JULY 18, 2014. We CAUTION appellant that if she
fails to file an amended brief by July 18, 2014, the appeal will be submitted on the brief received

by this Court on April 28, 2014.

                                                     /s/    ADA BROWN
                                                            JUSTICE